Citation Nr: 0905932	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-17 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
COPD, rated 30 percent, effective December 26, 2002.  The 
Veteran's claims file is now in the jurisdiction of the Waco, 
Texas RO.  In his June 2007 VA Form 9 (substantive appeal) 
the Veteran requested a Travel Board hearing; he withdrew the 
request in March 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

In a statement received in February 2009, the Veteran 
contended that "he has suffered numerous episodes of acute 
respiratory failure in varying degrees" and indicated that 
he is "due to start outpatient Oxygen use in the next couple 
of weeks."  [Significantly, evidence that a veteran suffers 
from episode(s) of acute respiratory failure or requires 
outpatient oxygen therapy warrants a 100 percent rating for 
COPD under 38 C.F.R. § 4.97, Diagnostic Code 6604.]  The 
record contains VA treatment records from July 2002 to 
November 2007, but records of any VA treatment received after 
November 2007 have not been associated with the claims file.  
As recent VA treatment records may contain pertinent medical 
information, and because they are constructively of record, 
they must be secured.  

Also, in light of the allegations of worsening respiratory 
function, and the extent of time since the Veteran was last 
examined (in April 2007 and November 2007), another VA 
examination is necessary.  38 C.F.R. § 3.327(a).  

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
Veteran has received for COPD during the appeal period.

Accordingly, the case is REMANDED for the following:

1. 	The RO should secure for 
association with the claims file copies of 
the complete records of all VA treatment 
the Veteran has received for COPD since 
November 2007.

2. 	The RO should then arrange for the 
Veteran to be afforded an examination by a 
pulmonologist to determine the current 
severity of his service-connected COPD.  
The Veteran's claims file must be 
available to the examiner for review in 
conjunction with the examination.  A 
complete history should be elicited, to 
include the types of medications that have 
been used/prescribed to treat the service-
connected disability.  The examiner must 
also conduct pulmonary function tests that 
include FEV-1, FVC, and DLCO(SB) ratios as 
well as the maximum oxygen consumption 
(measured in ml/kg/min); values for each 
must be obtained and reported or the 
examiner must indicate why a particular 
test was not clinically indicated.  
Further, after a review of the relevant 
outpatient treatment records, the examiner 
must indicate whether the Veteran requires 
outpatient oxygen therapy, and address 
whether he has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, and/or any episodes of acute 
respiratory failure which are related to 
his COPD. 

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  The examiner 
should explain the rationale for any 
opinion given.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (that includes an 
explanation of which pulmonary function 
study findings are considered and why) and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

